In re: George Fournette applying for remedial writs and habeas corpus.
Application denied. The showing made does not warrant the relief sought.
BARHAM, J., does not concur.
See State ex rel. McChesney v. Henderson dissent, 260 La. 1196, 258 So.2d 550, and dissent in State ex rel. LeBlanc v. Henderson, 261 La. -, 259 So.2d 557.
TATE, J., concurs in denial.
See State ex rel. LeBlanc v. Henderson, 261 La. -, 259 So.2d 557. (1972).
*1203DIXON, J., dissents from the refusal to grant.
This is a post-Boykin case. The record shows no compliance with the Boy-kin case. La. courts should correct their own mistakes, instead of referring the cases to the Federal system.